Name: Commission Decision (EU) 2017/1254 of 4 July 2017 on the proposed citizens' initiative entitled Ã¢ Stop TTIPÃ¢ (notified under document C(2017) 4725)
 Type: Decision
 Subject Matter: America;  international trade;  European construction;  political framework;  international affairs;  cooperation policy;  parliament
 Date Published: 2017-07-12

 12.7.2017 EN Official Journal of the European Union L 179/16 COMMISSION DECISION (EU) 2017/1254 of 4 July 2017 on the proposed citizens' initiative entitled Stop TTIP (notified under document C(2017) 4725) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) By Commission Decision C(2014) 6501 of 10 September 2014 the registration of the proposed citizens' initiative entitled Stop TTIP was refused. The General Court of the European Union in its judgment of 10 May 2017 in case T-754/14 annulled that Decision. In order to take the necessary measures to comply with the judgment of the General Court a new Commission Decision on the request for registration of the proposed citizens' initiative has to be adopted. (2) The subject-matter of the proposed citizens' initiative entitled Stop TTIP is referred to as follows: We invite the European Commission to recommend to the Council to repeal the negotiating mandate for the Transatlantic Trade and Investment Partnership (TTIP) and not to conclude the Comprehensive Economic and Trade Agreement (CETA). (3) The stated objectives of the proposed citizens' initiative are: We want to prevent TTIP and CETA because they include several critical issues such as investor-state dispute settlement and rules on regulatory cooperation that pose a threat to democracy and the rule of law. We want to prevent employment, social, environmental, privacy and consumer standards from being lowered and public services (such as water) and cultural assets from being deregulated in non-transparent negotiations. The ECI supports an alternative trade and investment policy in the EU. (4) Decisions of the Council authorising the opening of negotiations of international agreements between the Union and third countries, such as the Transatlantic Trade and Investment Partnership and the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (CETA), as well as decisions of the Council authorising the signing of or concluding such agreements are legal acts of the Union for the purpose of implementing the Treaties adopted on the basis of a recommendation or a proposal from the Commission. These legal acts can therefore be the subject of a European citizens' initiative. (5) However, CETA was signed on 30 October 2016 following the adoption of the Council Decision (EU) 2017/37 (2). Therefore, the proposed citizens' initiative has become devoid of purpose inasmuch as it aims at a proposal from the Commission for a decision of the Council not to sign CETA. (6) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (7) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (8) For those reasons, it is appropriate to consider that the proposed citizens' initiative does not fall manifestly outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (9) The proposed citizens' initiative entitled Stop TTIP should therefore be registered. However, statements of support for this proposed citizens' initiative should be collected only inasmuch as it aims at proposals or recommendations from the Commission for legal acts other than a decision of the Council not to sign CETA, HAS ADOPTED THIS DECISION: Article 1 1. The proposed citizens' initiative entitled Stop TTIP is registered. 2. Statements of support for this proposed citizens' initiative may be collected, based on the understanding that it aims at proposals or recommendations from the Commission for legal acts other than a decision of the Council not to sign the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part (CETA). Article 2 This Decision shall enter into force on 10 July 2017. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Stop TTIP, represented by Mr Michael EFLER and [Personal data deleted following the consultation of the organisers] acting as contact persons. Done at Strasbourg, 4 July 2017. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1. (2) Council Decision (EU) 2017/37 of 28 October 2016 on the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1).